Title: Mercy Otis Warren to Abigail Adams, 27 February 1774
From: Warren, Mercy Otis
To: Adams, Abigail


      
       Plimouth February 27 1774
      
      The Confidence I have in the Candour and Friendship of Both Mr. and Mrs. Adams, together with her request in her last agreable Favour for the Communication of something in the poetical way: Emboldens me to put into their Hands a piece form’d (as nearly as the Writer Could understand it) upon the short sketch of somthing of this kind by Mr. Adams in a Letter to Mr. Warren somtime ago.
      Should have sent it before but was in hopes he Would have Condescended to have given some further hints with regard to several Characters among his titular Deities. Must insist that this falls under the observation of none Else till I hear how it stands the inspection of Mr. Adamss judicious Eye. For I will not trust the partiallity of My own sex so much as to rely on Mrs. Adams judgment though I know her to be a Lady of taste and Discernment. If Mr. Adams thinks it deserving of any further Notice and he will point out the faults, which doubtless are many, they may perhaps be Corrected, when it shall be at his service. If he is silent I shall Consider it as a certain Mark of disapprobation, and in despair will for the future, lay asside the pen of the poet (which ought perhaps to have been done sooner) Though not that of the Friend, which I look upon as much the most amiable and Distinguished Character. And while we unite in deploring the Miserable situation of a people Broken into Factions, where the seeds of Animosity are sown, and Every discordant passion is Gathering strength, may we not without being infected by the better bitter Contagion agree in sentiment with regard to the authors of the Wide spreading Evil, And rejoice to see the Enemies of our peace about to be deprived of the power of doing further Mischief.
      When the public Attention is Engaged by the Calling to Account the Great Delinquents of the day, And the time of men of Abilities is Engross’d in searching for precedents to bring them to justice, will my Friends Excuse the Momentary Interuption of offring anything so unimportant and so little Entertaining as are the productions of Their Real Friend &c.,
      
       M Warren
      
      
       P.S. Mr. Warrens Compliments to Mr. and Mrs. Adams. He proposes writing if time permits. A line left with Mr. Otis may be soon Conveyed, to Plimouth.
      
     